MEMORANDUM**
Jorge Munguia-Castrejon appeals his 47-month sentence following his guilty plea to illegal reentry following deportation in violation of 8 U.S.C. § 1326. We remand the sentence for further proceedings consistent with United States v. Booker, -U.S. -, -, 125 S.Ct. 738, 748, 160 L.Ed.2d 621 (2005), and United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.